Citation Nr: 0806219	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-16 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits in the amount of $31,496.00 plus accrued 
interest thereon.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and from April 1985 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran resides in the Philippines; 
that the educational facility in question is located in the 
Philippines; that the representative resides in Arkansas; and 
that the overpayment was created by the education branch of 
the Muskogee RO. 

During a July 2007 prehearing conference conducted in 
Washington, D.C., the veteran's representative stated that he 
was unaware that the Board conducts video conference hearings 
with the Manila Regional Office.  Given this fact, and the 
fact that the veteran is unable to attend a hearing held in 
Washington, the representative orally requested that the 
veteran be afforded an opportunity to attend video conference 
hearing before a Veterans Law Judge.  That request is 
granted.  38 C.F.R. § 20.703 (2007).

Accordingly, this case is REMANDED for the following action:

The AMC shall direct the Manila Regional 
Office to schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge.  In light of the 
provisions of 38 C.F.R. § 20.702 (2007), 
and given the fact that the 
representative represents several 
similarly situated veterans who have 
presented claims of entitlement to waiver 
of recovery an overpayment of educational 
benefits, the Manila RO should consider 
scheduling hearings involving these 
similarly situated veterans on the same 
date if at all possible.  All 
correspondence regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

